Per Curiam.  The petitioner, League of Women Voters of Arkansas, filed this original-action petition asking us to declare insufficient the ballot title for proposed Amendment 4 and to enjoin the respondent, Sharon Priest, the Secretary of the State, from placing proposed Amendment 4 on the ballot for the November 3, 1998 general election. The intervenor, John Hoyle, individually, and on behalf of the Arkansas Taxpayers’ Rights Association, ask us to reject the League’s petition. The issues presented by the League’s petition are rendered moot in light of our holding on this date in Roberts v. Priest, 334 Ark. 503, 975 S.W.2d 850 (1998). Accordingly, this petition is dismissed.